Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on February 25, 2008 1933 Act File No. 02-42722 1940 Act File No. 811-02258 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 69 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 46 x EATON VANCE SERIES TRUST II (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on March 1, 2008 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Boston Income Portfolio has also executed this Registration Statement. Eaton Vance Income Fund of Boston A diversified mutual fund seeking high current income Prospectus Dated ^ March 1, 2008 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summary 2 Sales Charges ^ 11 Investment Objectives & Principal Policies and Risks 5 Redeeming Shares ^ 13 Management and Organization 7 Shareholder Account Features ^ 14 Valuing Shares ^ 7 Tax Information ^ 16 Purchasing Shares 8 Financial Highlights ^ 17 This prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objectives and Principal Strategies. The Funds primary investment objective is to provide as much current income as possible. To do so, the Fund invests primarily in high yield, high risk corporate bonds (commonly referred to as junk bonds). Secondary purposes of the Fund are to provide reasonable preservation of capital to the extent attainable from such bonds, and growth of income and capital. The Fund invests a substantial portion of its assets in bonds issued in connection with mergers, acquisitions and other highly leveraged transactions. The Fund may invest in a wide variety of other income-producing debt securities (including senior floating rate loans), as well as preferred stocks that pay dividends. Some debt securities acquired by the Fund do not pay current income or do not make regular interest payments, while others may pay interest in the form of additional debt securities. The Fund will generally hold well in excess of 100 securities, which may help reduce investment risk. The Fund may invest a portion of its assets in foreign securities, which are predominantly U.S. dollar denominated. With respect to non-dollar denominated securities, the Fund may hedge currency fluctuations by entering into forward foreign currency contracts. The Fund may purchase derivative instruments, such as futures contracts and options thereon, interest rate and credit default swaps and credit linked notes. The Funds investments are actively managed and securities may be bought and sold on a daily basis. The investment advisers staff monitors the credit quality of securities held by the Fund and other securities available to the Fund. The portfolio managers attempt to improve yield and preserve and enhance principal value through timely trading. The portfolio managers also consider the relative value of securities in the marketplace in making investment decisions. The Fund currently invests its assets in a separate registered investment company with the same investment objectives and policies as the Fund. Principal Risk Factors. The Fund invests primarily in below investment grade bonds, which are predominantly speculative because of the credit risk of their issuers. Such companies are more likely to default on their payments of interest and principal owed to the Fund than issuers of investment grade bonds, and such defaults will reduce the Funds net asset value and income distributions. An economic downturn generally leads to a higher non-payment rate, and a security may lose significant value before a default occurs. The value of Fund shares may decline when interest rates rise, when the supply of suitable bonds exceeds market demand, or in response to a significant drop in the stock market. Bonds that make in-kind interest payments, as well as bonds that do not pay income currently or do not make regular interest payments may experience greater volatility in response to interest rate changes. Because the Fund may invest a portion of its assets in foreign securities, the value of Fund shares could be adversely affected by changes in currency exchange rates and by political and economic developments abroad. Forward foreign currency contracts also involve a risk of loss due to imperfect correlation. The Funds use of derivatives is subject to certain limitations and may expose the Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty and unexpected price or interest rate movements. The Fund is not appropriate for investors who cannot assume the greater risk of capital depreciation or loss inherent in seeking higher yields. The Fund is not a complete investment program and you may lose money by investing in the Fund. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 2 Performance Information. The following bar chart and table provide information about the Funds performance for each calendar year through December 31, ^ . The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains the returns for each Class of shares and a comparison to the performance of unmanaged market indices of below investment grade U.S. dollar denominated corporate bonds publicly issued in the U.S. domestic market. Returns in the table for Class A shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. ^ During the ten year period ended December 31, ^ , the highest quarterly total return for Class A was 9.72% for the quarter ended June 30, 2003, and its lowest quarterly total return was 8.16% for the quarter ended December 31, 2000. For the thirty-day period ended October 31, ^ , the SEC yield for Class A shares was 7. ^ 10 %, for Class B shares was ^ 6 . ^ 69 % , for Class C shares was ^ 6 . ^ 69 %, for Class I shares was ^ 7 . ^ 71 % and for Class R shares was 7. ^ 20 %. For current yield information call 1-800-262-1122. One Five Ten Average Annual Total Return as of December 31, ^ Year Years Years Class A Return Before Taxes ^ 2 .
